COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                   01-14-00488-CV
Style:                          Commerce and Industry Insurance Company; Starnet Insurance Company; Catlin Insurance
                                Company, Inc.; Allianz Global Corporate & Specialty S.E.; United States Aircraft Insurance
                                Group; and QBE Aviation Syndicate 5555 at Lloyd’s v. American Jet International
                                Corporation d/b/a Million Air Charter; REW Investments, Inc.; Houston Aviation Partners,
                                LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go Fayetteville, LLC; Reno
                                Aviation Partners, LLC; Gulfport Aviation Partners, LLC; Tallahassee Aviation Partners,
                                LLC; Million Air Interlink, Inc.; Roger Woolsey; and Carl Moody
Date motion filed:              July 30, 2014
Type of motion:                 Unopposed motion to extend time to file reply to response of Wausau Business Insurance
                                Co.
Party filing motion:            American Jet International Corporation d/b/a Million Air Charter; REW Investments, Inc.;
                                Houston Aviation Partners, LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go
                                Fayetteville, LLC; Reno Aviation Partners, LLC; Gulfport Aviation Partners, LLC;
                                Tallahassee Aviation Partners, LLC; Million Air Interlink, Inc.; and Roger Woolsey


Ordered that motion is:

                Granted
                  If document is to be filed, document due: July 30, 2014
                           Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                 Denied
                  Dismissed
          Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                    Acting individually

Date: September 16, 2014




November 7, 2008 Revision